NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      AUG 1 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



    UNITED STATES OF AMERICA,                     No.     14-10069

                Plaintiff-Appellee,               D.C. No.
                                                  3:12-cr-8262-GMS-1
    v.

    EDSEL AARON BADONI, aka Edsel                 MEMORANDUM*
    Aaron Bedonie,

                Defendant-Appellant.

                     Appeal from the United States District Court
                              for the District of Arizona
                      G. Murray Snow, District Judge, Presiding

                              Submitted July 28, 2017**
                              San Francisco, California

Before: GRABER and HURWITZ, Circuit Judges, and FOOTE,*** District Judge.

         Defendant Edsel Badoni appeals his conviction and sentences for assault

with a dangerous weapon (Count One); assault resulting in serious bodily injury



*
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
       The Honorable Elizabeth E. Foote, United States District Judge for the
Western District of Louisiana, sitting by designation.
(Count Two); and discharging a firearm during a crime of violence (Count Three).

The district court sentenced Badoni to 46 months’ imprisonment on Counts One

and Two, to run concurrently, followed by a consecutive 120-month sentence on

Count Three, which reflected the mandatory minimum sentence under 18 U.S.C. §

924(c). We have jurisdiction under 28 U.S.C. § 1291 and affirm in part, vacate in

part, and remand to the district court for further proceedings consistent with this

memorandum disposition.

      1. The district court did not plainly err by failing to give a separate

unanimity instruction on self-defense. See United States v. Nobari, 574 F.3d 1065,

1080 (9th Cir. 2009) (holding that we review jury instructions for plain error when

defendant has failed to object at trial). While it is true that a jury must reject self-

defense unanimously, United States v. Southwell, 432 F.3d 1050, 1055 (9th Cir.

2005), we have never required that a special unanimity instruction be given in all

cases in which affirmative defenses are raised, Nobari, 574 F.3d at 1081.

Typically, “a general unanimity instruction suffices to instruct the jury that they

must be unanimous on whatever specifications form the basis of the guilty

verdict.” United States v. Kim, 196 F.3d 1079, 1082 (9th Cir. 1999). Here, the

district court gave a general unanimity instruction and also repeated the unanimity

requirement throughout its instructions. Further, the district court tracked this

circuit’s model jury instructions on the elements of self-defense. This case did not

                                            2
present “a genuine possibility of jury confusion or that a conviction may occur as

the result of different jurors concluding that the defendant committed different

acts.” Id. (internal quotation marks omitted).

      2. In light of the consecutive, ten-year mandatory minimum sentence that

Badoni faced on Count Three, the defense urged the district court to impose a

lesser sentence on Counts One and Two. Declining to do so, the district court

explained:

      I take into account your argument that I can adjust the assault
      sentences based on the fact that there is a 10-year mandatory
      minimum. But I don’t believe that this is an appropriate instance in
      which to give a time-served sentence on those other charges, and it
      does seem to me that the better reading of the statute would require a
      consecutive sentence, and that’s what Congress mandates, and it
      would suggest that except for in very rare circumstances, I not adjust
      downward the underlying convictions, because it doesn’t promote the
      purposes of Congress.

      While this case was pending on appeal, the Supreme Court held in Dean v.

United States, 137 S. Ct. 1170, 1176-77 (2017), that a sentencing court may

consider the consecutive mandatory minimum sentence required by § 924(c) when

calculating a just sentence for the predicate offense. Because the record does not

make clear whether the district court understood that it could consider the § 924(c)

mandatory sentence when imposing the sentence on the assault counts, we vacate

the sentences on those counts and remand for resentencing in light of Dean. We

express no opinion on the appropriate sentences to be imposed on remand.


                                          3
      3. The district court abused its discretion by imposing a condition of

supervised release that permits the Probation Office to search Badoni’s computers,

electronic communications, and data storage devices or media. See United States

v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc) (holding that we review

sentencing decisions for abuse of discretion). As the Government concedes, the

condition was unsupported by the record. We remand to the district court for the

removal of that condition.

      CONVICTIONS AFFIRMED; SENTENCES AFFIRMED in part and

VACATED in part, and REMANDED FOR RESENTENCING.




                                         4